Citation Nr: 0528357	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
heloma molle, interspace between left fourth and fifth toes.

2.  Entitlement to an effective date prior to February 23, 
2001, for the grant of service connection for right index 
finger scar.

3.  Entitlement to an initial rating in excess of 10 percent 
for right index finger scar.

4.  Entitlement to a compensable rating for fracture of the 
right index finger.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board observes that an April 2002 rating decision granted 
service connection for right knee strain with patellofemoral 
syndrome, evaluated as 10 percent disabling, effective 
December 30, 1999.  The veteran entered a notice of 
disagreement with the propriety of the initially assigned 
rating and was provided with a statement of the case.  
However, in his substantive appeal (VA Form 9), he limited 
his appeal to the issues of entitlement to a rating in excess 
of 10 percent for heloma molle, interspace between left 
fourth and fifth toes, and entitlement to an effective date 
prior to February 23, 2001, for the grant of service 
connection for right index finger scar.  As such, the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for his right knee disability is considered 
withdrawn and is not currently before the Board.  38 C.F.R. 
§§ 20.202, 20.204 (2004).  However, at the veteran's October 
2004 Board hearing, he testified that his right knee has 
increased in severity.  Also, in February 2004, the veteran 
claimed service connection for a groin injury.  Such issues 
are referred to the RO for appropriate action.

The Board observes that, in November 2003, the veteran was 
granted an increased rating, to 10 percent, for his heloma 
molle, interspace between left fourth and fifth toes, 
effective February 23, 2001.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the benefit sought on 
appeal has not been fully granted, and since the veteran did 
not withdraw his claim of entitlement to a higher rating for 
such service-connected disability, the matter remains before 
the Board for appellate review.

The issues of entitlement to a rating in excess of 10 percent 
for heloma molle, interspace between left fourth and fifth 
toes, entitlement to an initial rating in excess of 10 
percent for right index finger scar, and entitlement to a 
compensable rating for fracture of the right index finger are 
remanded and VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Neither a formal nor informal claim of entitlement to 
service connection for right index finger scar has been 
received by VA earlier than February 23, 2001.


CONCLUSION OF LAW

The requirements for an effective date prior to February 23, 
2001, for the grant of service connection for right index 
finger scar have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board notes at the outset that a March 1996 rating 
decision granted service connection for a right index 
fracture and assigned a noncompensable rating, effective 
August 15, 1995.  The veteran most recently filed his claim 
of entitlement to an increased evaluation for his right index 
finger disability in February 2001.  Thereafter, in September 
2001, the veteran was sent a letter describing VA's duties to 
notify and assist.  An April 2002 rating decision granted 
service connection for right index finger scar, evaluated as 
10 percent disabling.  The veteran then appealed with respect 
to the effective date assigned for the grant of service 
connection for right index finger scar.  

The Board notes that effective date claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  In this case, the 
veteran was provided notice of the VCAA provisions in a 
September 2001 letter.  However, the Board finds that such 
letter did not adequately inform the veteran of the evidence 
necessary to substantiate his pending claim.  In Pelegrini 
II, the Court clarified that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in June 2004, the veteran's claim 
was readjudicated and a supplemental statement of the case 
was issued in April 2005, such that he had the opportunity to 
respond to the remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter informed the 
veteran that, to establish entitlement to an increased 
rating, the evidence must show that his service-connected 
condition had gotten worse.  Also, while the June 2004 letter 
did not address the criteria pertinent to effective dates, 
the Board finds that additional documentation in the file 
indicates that the veteran was adequately advised as to what 
evidence is necessary to substantiate his effective date 
claim.  Specifically, the February 2003 statement of the case 
included 38 C.F.R. § 3.400, the regulation governing 
effective dates.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
September 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  The 
veteran was also notified that VA would also obtain VA 
medical records, service medical records, and Social Security 
Administration (SSA) records.  The June 2004 letter further 
advised him that that VA was responsible for obtaining 
relevant records from any Federal agency, to include medical 
records from the military, VA hospitals, and the SSA.  Such 
letter also advised the veteran that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, to include records from state or local governments, 
private doctors and hospitals, and current or former 
employers.  Both letters also notified the veteran that VA 
would attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2001 letter requested that the veteran 
provide dates and places of any treatment at a military 
facility or VA facility since his service discharge and 
reports from any private physicians that had treated him 
since discharge.  The June 2004 letter further indicated that 
the veteran must provide enough information about his records 
so they can be obtained from the proper source and that it 
was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Such letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter advised the veteran 
that if there was any other evidence or information that he 
believed would support his claim, to inform VA, and to 
provide VA with any evidence or information he may have 
pertaining to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Additionally, the veteran was afforded a VA examination in 
March 2002 for the purpose of adjudicating his increased 
rating claim.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Background

The veteran served on active duty from October 1978 to June 
1992 in the United States Army.

On August 15, 1995, VA received the veteran's claims of 
entitlement to increased ratings for his service-connected 
left little toe and testicle disabilities, and, his claim of 
entitlement to service connection for a skin disability.  A 
March 1996 rating decision granted service connection for 
fracture of the right index finger and evaluated such as 
noncompensably disabling, effective August 15, 1995, pursuant 
to Diagnostic Code 5299-5225.  It was specifically noted that 
the evidence showed that the veteran sustained a fracture of 
the right index finger that healed with no current findings 
of limitation of motion or functional impairment that meet 
the requirements for a compensable evaluation.  On January 
16, 1998, VA received the veteran's claim of entitlement to a 
compensable evaluation for his right index finger disability.  

At a May 1998 VA examination, the veteran reported that he 
crushed his right index fingertip in a door jam in 1991.  
There was no cast and he was told that it was a borderline 
fracture.  Upon physical examination, there was a slight 
numbness to light touch over the volar aspect of the distal 
right index finger near the tip and some tenderness to deep 
palpation in the center of the distal phalanx.  The joint 
moved normally from approximately 10 degrees of extension to 
50 degrees of flexion.  There was no swelling.  The 
assessment was status-post fracture of the right index 
finger, distal phalanx, with residual numbness and 
tenderness, more probably than not secondary to partial 
entrapment of the digital nerve.    

An August 1998 rating decision denied entitlement to a 
compensable evaluation for the veteran's right index finger 
disability.  On February 23, 2001, VA received the veteran's 
claim in which he stated that he wished to reopen his 
service-connected compensation/pension claim as his right 
index finger had numbness.  A January 2002 rating decision 
denied entitlement to a compensable rating for right index 
finger fracture.

At the veteran's March 2002 VA examination, it was noted that 
his right index finger was injured when a car door slammed on 
it at the time.  Since 1999, the pain had increased.  
Physical examination revealed a transverse scar on the distal 
pulp of the volar aspect of the index finger on the right 
hand, which was tender.  Finger movements were 90 degrees at 
interphalangeal joints and 135 degrees at the 
metacarpophalangeal joints.  Strength of the finger was 
normal at 5/5.  X-rays showed slight hyperextension at 
proximal interphalangeal joint; otherwise, negative 
examination of the right index finger.  The diagnosis was 
right index finger showing pulp scar over the distal phalanx 
on the ventral aspect, which was tender.  

An April 2002 rating decision granted service connection for 
right index finger scar, and evaluated such as 10 percent 
disabling, effective February 23, 2001, pursuant to 
Diagnostic Code 7804.  Such noted that the veteran fractured 
his right index finger during service and a March 2002 VA 
examination revealed a tender, transverse scar on the distal 
pup of the volar aspect of such finger.  Thereafter, the 
veteran appealed with respect to the assigned effective date 
for the grant of service connection for right index finger 
scar.  

In October 2004, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  At such hearing, 
he testified that he originally injured his finger during 
military service and had difficulty with it since that time.  
The veteran also indicated that he consistently applied for 
an increase for his service-connected fracture of the right 
index finger.  He further argued that the proper effective 
date for the grant of service connection for right index 
finger scar is either the date of his discharge from service 
or the earliest date he applied for increased compensation 
for the fracture of his right index finger.  

Analysis

The veteran is service connected for right index finger scar, 
evaluated as 10 percent disabling, effective February 23, 
2001.  He contends that he is entitled to an effective date 
earlier than that currently assigned as he originally injured 
his finger in service and had consistently applied for an 
increased rating for his service-connected fracture of his 
right index finger.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date is was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
Under VA regulations, an informal claim application must be 
written.  Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

The veteran's claim for an increased rating for his service-
connected right index finger fracture was received by VA on 
February 23, 2001.  The veteran stated that there was 
numbness in the finger, and, when he was examined in March 
2002, the examining physician found that he had a "pulp 
scar" at the site of the numbness.  Thereafter, based upon 
the findings at the March 2002 VA examination, the RO granted 
service connection for an additional disability, a right 
index finger scar. 

Thus, the record shows that the veteran, who had already been 
granted service connection for a fracture of the right index 
finger, requested an increased rating for his service-
connected disability.  The RO, appropriately seeking to award 
the veteran all benefits to which he was entitled, 
interpreted his statements in the context of the entire 
record and determined that his statements constituted both a 
request for an increased rating and an informal claim for an 
additional and separate grant of service connection for a 
scar.  The date of that informal claim was February 23, 2001.

It should be noted that the veteran also asked for an 
increased rating for his service-connected finger disability 
in January 1998.  However, in the statement submitted by the 
veteran in January 1998, he described his claim as "my claim 
for increase evaluation for ...right index finger".  He made 
no reference to a scar or to a wish to claim an additional 
disability, and when he was examined in May 1998, the VA 
examiner did not mention a scar in reporting his findings 
regarding the right index finger.  Thus, the veteran's claim 
of January 1998, in contrast to the claim of February 2001, 
could not be interpreted as an informal claim fore an 
additional grant of service connection for a scar.  
Accordingly, the date of claim is February 23, 2001, and the 
claim for an earlier effective date must be denied.


ORDER

An effective date prior to February 23, 2001, for the grant 
of service connection for right index finger scar, is denied.


REMAND

*	The issues of entitlement to an initial rating in excess 
of 10 percent for right index finger scar and 
entitlement to a compensable rating for fracture of the 
right index finger are remanded for the issuance of a 
statement of the case.
*	The issue of entitlement to a rating in excess of 10 
percent for heloma molle, interspace between left fourth 
and fifth toes, is remanded to provide notice and 
initial agency of original jurisdiction consideration of 
pertinent regulations.
*	The issue of entitlement to a rating in excess of 10 
percent for heloma molle, interspace between left fourth 
and fifth toes, is remanded to obtain a VA examination. 

The Board initially notes that a January 2002 rating decision 
denied a compensable rating for fracture of the right index 
finger and an April 2002 rating decision granted service 
connection for right index finger scar and assigned an 
initial 10 percent rating.  Thereafter, in October 2002, the 
veteran submitted a notice of disagreement as to the ratings 
assigned to his right index finger disabilities.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case.  See 38 C.F.R. § 19.26 (2004).  
Thus, remand for issuance of a statement of the case on these 
issues is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, these issues will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

The veteran is service-connected for heloma molle, interspace 
between left fourth and fifth toes, evaluated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7819-7804, effective February 23, 2001.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)  

The Board observes that the rating criteria governing skin 
disabilities, Diagnostic Code Series 7800, was amended 
effective August 30, 2002.  As the veteran filed his claim 
for an increased rating in February 2001, both sets of rating 
criteria must be considered in evaluating the veteran's 
service-connected skin disability.  See VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Dudnick v. Brown, 
10 Vet. App. 79 (1997).  The veteran was initially rated 
under Diagnostic Code 7819, pertinent to new growths, benign, 
skin.  Diagnostic Code 7819, prior to the August 2002 
amendments, provided that such should be rated under 
diagnostic codes pertinent to scars, disfigurement, etc, to 
include the criteria for eczema.  Effective August 2002, 
Diagnostic Code 7819 provides that benign skin neoplasms 
should be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, 7805), or impairment of function.  Moreover, in 
the January 2002 rating decision on appeal, the RO considered 
such disability under criteria pertinent to eczema and, most 
recently in the November 2003 DRO decision, granted an 
increase under Diagnostic Code 7804 pertinent to painful, 
superficial scars.  As such, the veteran should be advised of 
the pre- and post-August 2002 diagnostic codes relevant to 
disfigurement, scars, and eczema, and his service-connected 
left toe skin disability should be considered under both the 
old and new criteria.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Also, as the Court explained in Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court stated that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
The veteran was most recently afforded a VA skin examination 
for rating purposes in June 2003.  For the reasons described 
below, the veteran's increased rating claim must be remanded 
for another VA examination.

As indicated previously, Diagnostic Code 7819, as in effect 
both before and after August 2002, provides that benign skin 
growths or neoplasms should be rated under the appropriate 
diagnostic code for disfigurement, scars, or impairment of 
function, such as eczema.  The VA examination conducted in 
June 2003 failed to properly address all criteria pertinent 
to rating the veteran's skin disability.  Therefore, a remand 
is necessary to afford the veteran a contemporary VA 
examination addressing such relevant criteria.

Accordingly, this case is REMANDED for the following:

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issues of entitlement to an initial 
rating in excess of 10 percent for right 
index finger scar and entitlement to a 
compensable rating for fracture of the 
right index finger must be issued.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the veteran's appeal as to these 
issues is perfected within the applicable 
time period, then it should return to the 
Board for appellate review.

2.  The veteran should be notified of the 
pre- and post-August 2002 rating criteria 
referable to disfigurement, scars, and 
eczema.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his service-
connected heloma molle, interspace 
between the left fourth and fifth toes.  
The claims file should be made available 
to the examiner for review and the 
examiner should confirm in his written 
report that the file was available for 
review.  The examiner should report 
findings with respect to each of the 
following factors: (a) the degree of any 
crusting, exfoliation, exudation, 
ulceration, itching, lesions, or 
disfigurement; (b) the percentage of 
entire body, and also of exposed areas, 
affected; (c) whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required, for 
how long a duration in a 12-month period, 
and whether the therapy is intermittent 
or constant; (d) whether any scab or 
scarring has occurred as a result of the 
veteran's heloma molle, interspace 
between the left fourth and fifth toes, 
and, whether such scab(s) or scar(s) are 
deep, superficial, unstable, tender, or 
painful on examination, or cause limited 
motion or function. Also, the size of the 
area (in square inches or centimeters) of 
the scabbing or scarring should be 
reported.  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the veteran's claim for 
a rating in excess of 10 percent for 
heloma molle, interspace between the left 
fourth and fifth toes, should be 
readjudicated, with consideration of both 
the pre- and post-August 2002 rating 
criteria for disfigurement, scars, and 
eczema.  If the claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


